DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Claims 1, 4, 7 and 9 are amended; claims 3 and 8 are canceled and claims 14-20 are new. Claims 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 2, 4-7, 9-11 and 14-20 are under examination. 

Claim Interpretation
	Applicant has amended claims 1 and 7 to recite “in combination with an agent of an ovulation induction regimen”. Dependent claims 4 and 9 set forth said agents commonly used for ovulation induction as including “a gonadotropin-releasing hormone agonist, human menopausal gonadotropin, follicle-stimulating hormone, clomiphene citrate or human chorionic gonadotropin”.  Likewise, the instant specification describes agents of ovulation induction regimen by listing the same agents (p. 3, paragraph [0006]) as recited in claims 4 and 9. Lindheim et al. (The Journal of Obstetrics and Gynecology of India (July–August 2018) 68(4): 242-252) describes the commonly used ovulation induction agents around the time of the filing of the instant invention.

Rejections Withdrawn
	Any previous rejections over claims 3 and 8 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claims 1, 2, 4-7 and 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing ovarian function in a female subject comprising administering to the female an effective amount of YKL-05-099 in combination with an ovulation induction agent, does not reasonably provide enablement for the claims as broadly recited is maintained for reasons of record and the following.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(i) The recitation of a salt-inducible kinase 2 (SIK2) inhibitor is broad. The instant specification discloses (p. 9):
Non-limiting examples of SIK2 inhibitors that act directly on SIK2 include: (i) siRNA or shRNA molecules that bind to and reduce expression of SIK2 mRNA; (ii) small molecule moieties that bind to SIK2 and reduce the activity of SIK2; or (iii) antagonistic SIK2 antibodies.

Thus, the instant specification encompasses a large genus of structurally un-related SIK2 inhibitors defined solely by their intended function. Regarding small molecule inhibitors, the instant specification discloses “exemplary” SIK2 inhibitors at Table 2 (p. 11) and a list of SIK2 inhibitor structures in Table 1 along with the US patent documents in which they were disclosed (pages 10-11).  According to the instant specification, “SIK activity using either HG-9-91-01 or MRT67307 potentiated the stimulation of estradiol production by FSH in a dose-dependent manner” in rat and mouse granulosa cells (see p. 32; Example 2; Figure 2). Similarly, in human granulosa cells, the SIK inhibitor HG-9-91-01 “enhanced the stimulatory effect of FSH on IGF2 mRNA expression” as well as IGF2 mRNA expression in the absence of FSH, although IGF2 protein levels were not statistically significantly different (see p. 33, Example 3, Figure 3C). Granulosa cells treated with HG-9-91-01 alone increased CYP19a1, STARD1 and CYP11A1 mRNA levels. Granulosa cells treated with another SIK inhibitor, MRT67307, alone did not affect CYP19A1 mRNA levels, although the combination of MRT67307 and FSH did (see Example 3, pages 33-34, Figure 3F). In summary, SIK inhibitors affect mRNA levels of certain genes associated with FSH activation, however, they do not all act in a predictable manner.
In rat granulosa cells, the knockdown of SIK1 and SIK3 did not result in increased CYP19a1, STARD1 or CYP11A1 mRNA expression in either the presence or absence of FSH (see p. 35, Example 5, Figure 5B), thus SIK2 appears to be the isoform involved in these FSH associated actions. Rat granulosa cells treated with Compound C, which the specification discloses can “prevent SIK2-mediated suppression of a cAMP reporter without suppressing SIK1 and SIK3 activity…strongly potentiated the stimulatory effect of FSH on CYP19A1”, but unlike “HG-9-91-01, Compound C alone failed to upregulate CYP19A1 mRNA levels” (see p. 35, Example 5, Figure 5D). In summary, SIK2 appears to be the isoform that mediates FSH associated actions, however, a specific SIK2 antagonist did not behave the same way as the pan-SIK inhibitor HG-9-91-01 in granulosa cell experiments, which suggests the effects of SIK inhibitors are not predictable.
In Example 6, granulosa cells were harvested from patients with normal and abnormal ovarian function. Three of the four patients with abnormal ovarian function had polycystic ovarian syndrome (PCOS) and one patient had anovulation. In granulosa cells harvested from three of the four normal patients, FSH alone “strongly increased CYP19A1 protein levels”, which was potentiated by the addition of HG-9-91-01 (p. 36). In granulosa cells harvested from two of the three patients with PCOS, FSH alone did not stimulate CYP19A1, although the addition of HG-9-91-01 “rescued FSH induction of CYP19A1” in cells from these two patients (see p. 36, Example 6, Figure 6). The granulosa cells harvested from a single PCOS patient did respond weakly to FSH treatment, but this response was potentiated by the SIK inhibitor. Similarly, FSH treatment of granulosa cells harvested from the patient with anovulation increased CYP19A1 mRNA levels although the addition of the SIK inhibitor (HG-9-91-01) produced a more robust CYP19A1 increase (see p. 36, Example 6, Figure 6). See also the reference by Armouti et al. (Endocrinology, July 2020, 161(7):1-13), especially pages 6 and 9), which describes this in vitro experiment in detail. 
The specification discloses an in vivo experiment at pages 36-37 (Example 7), in which it is disclosed that other SIK inhibitors described in the examples are not suitable for in vivo use (p. 37, paragraph [0085]): 
For this purpose, it was required to test a SIK inhibitor suitable for in vivo studies since the inhibitors used above have a short half-life in vivo. Thus, the effect of YKL-05-099 was examined. This inhibitor has been shown to achieve free IC50 serum concentrations for SIK inhibition for more than 16 hours…In vivo, YKL-05-099 reduces phosphorylation of a known SIK substrate and is more tolerable and soluble than other…Confirmatory in vitro experiments demonstrated that YKL-05-099 also enhances the stimulatory effect of FSH on Cyp19a1 mRNA expression in a concentration-dependent manner (FIG. 8A).

In the in vivo experiment, 23-day-old female mice pre-treated (via injection) with YKL-05-099 prior to PMSG (an FSH stimulating agent) administration of resulted in enhanced elevation of mRNA expression of Cyp19a1 and Stard1 in the granulosa cells (see p. 37, Example 7, Figure 8B). In summary, the in vivo experiment results support the in vitro findings, namely that SIK inhibition in combination with FSH (or an FSH stimulating agent) potentiates the actions of FSH on aromatase and Stard1 expression in the granulosa cells. However, the specification does not suggest that any SIK2 inhibitor alone is capable of enhancing ovarian function, fertility or increasing oocyte production in a female subject. In addition, not all SIK inhibitors described in the instant specification acted alike.
The instant specification teaches that SIK1 and SIK3 knockdown in granulosa cells does not produce results similar to those of SIK inhibitors, however, some of the SIK inhibitors used in the experiments are pan-SIK inhibitors. For instance, see Sundberg et al. (ACS Chem. Biol. 2016, 11, 2105-2111), which describes both HG-09-91-01 and YKL-05-099 as “pan-SIK” inhibitors, thus act on all three SIK isoforms (see abstract; p. 2109, left column, 1st paragraph). See also Sundberg et al. (PNAS, 2014; 11: 12468-12473—on IDS filed 03/17/2020), which notes that broad spectrum kinase inhibitors, dasatinib and bosutinib, and the Alk inhibitor, TAE-684, all act on both SIK1 and SIK2 (see p. 12470, right column). The instant specification discloses that the SIK2 specific inhibitor, Compound C, does not produce any action in the absence of FSH (see p. 35, Example 5, Figure 5D). Sundberg et al. (2016) conclude that “[f]urther studies with in vivo active SIK inhibitors like YKL-05-099 will be critical to fully elucidating the physiological consequences of targeting this family of kinases.” In addition, Wein et al. (Trends in Endocrinology & Metabolism, October 2018, Vol. 29, No. 10) teach that relatively few specific SIK inhibitors have been developed (p. 732, 3rd full paragraph):
Along these lines, a major focus for future efforts will be to identify and optimize potency and specificity of small molecule SIK inhibitors, especially if these agents are to be used for nononcologic indications. Compounds such as HG99101, MRT67307, and YKL05099 represent invaluable starting points in these efforts. Moreover, recent unbiased profiling of 243 clinical kinase inhibitors revealed that SIK2 is a relatively common target amongst inhibitors designed to block other kinases. Efforts for structure-based drug design are currently limited by the lack of SIK crystal structures. (Citations omitted by examiner; emphasis added by examiner).

In summary, the teachings of the art suggest that (1) the exemplary SIK inhibitors disclosed in the instant specification represent mere starting points in the development of specific SIK inhibitors, which is “limited by the lack of SIK crystal structures”. Further, (2) the actions of SIK inhibitors and which isoforms they act upon is not fully understood, and (3) other kinase inhibitors have some anti-SIK activity. Thus, predicting whether the immense scope of possible SIK-2 inhibitors (which encompass pan-SIK inhibitors as well as various kinase inhibitors), can be used to improve, restore or enhance fertility or increase oocyte production in a female subject would require an undue amount of experimentation. Finally, given that the development of SIK inhibitors is in its nascent stages, discovering new potential SIK-2 inhibitors encompassed by the claims that are capable of carrying out the recited methods would require an undue amount of experimentation.
The post-filing date art of Armouti et al. (Endocrinology, July 2020, 161(7):1-13) establishes that SIK2 and SIK3 are “critical regulators of female fertility” (see p. 12). Armouti et al. “postulate that targeting specifically SIK2 activity could be used to improve fertility”, but do not disclose any specific SIK2 inhibitors. Further, Armouti et al. report that SIK3KO mice have early ovarian failure, therefore suggesting that non-specific SIK inhibition may be detrimental, or at the very least, unpredictable since some SIK2 inhibitors also inhibit SIK3. In summary, (1) the action of various SIK inhibitors is unpredictable; for instance, the SIK2 inhibitor, Compound C, did not have any effect in the absence of exogenous FSH, while the pan-SIK inhibitor, HG-09-91-01, increased Cyp19a1 mRNA levels in granulosa cells (see p. 36 of the instant specification). Further, (2) most of the disclosed SIK inhibitors (Table 2 of the instant specification), are not specific SIK2 inhibitors, thus it is not predictable that SIK2 inhibition alone is responsible for the FSH potentiating actions, but may involve some other combination of other kinase inhibition. This is complicated by the detrimental effect that knocking out SIK3 has on the ovaries of mice. Finally, (3) the recitation of an inhibitor of SIK2 is broad, particularly in light of the nascent state of the art. 
(ii) The specification also discloses that SIK2 inhibitors may be siRNA or shRNA molecules. While the instant specification describes SIK knockdown with small interfering RNAs capable of selectively silencing SIK1, SIK2 and SIK3 in rat granulosa cells (see pages 34-35, Example 5, Figure 5B), the specification of the instant application does not teach any methods or working examples that indicate inhibition of SIK2 or SIK2-related genes by administration of siRNA or shRNA in vivo. Jafarlou et al. (Journal of Biological Regulators & Homeostatic Agents, 2016: 30: 315-321) teach that while progress in gene therapy has been occurring, it remains slow and is “still going through its infancy period” (see abstract; sentence bridging left and right columns of p. 319). In addition, Tatiparti et al. (Nanomaterials 2017, 7, 77; doi:10.3390/nano7040077) report that although siRNA therapy shows great promise, the technical hurdles identified early in the development of the field with regard to siRNA delivery remain present (see pages 4-7) and “much progress [is] still needed” (see p. 13). In summary, problems identified early in gene therapy trials regarding successful transfer and delivery remain a technological hurdle (see the “Approaches to gene therapy” section bridging pates 317-318 of Jafarlou and colleagues).  In view of the teachings of the relevant art, the ability to inhibit SIK2 or SIK2-related genes using any nucleic acid-based therapies was not readily available in the relevant art at the time of filing of the instant application, and the limited teachings of the instant application do not overcome these shortcomings. 
(iii) The instant specification discloses that possible SIK2 inhibitors comprise antagonistic SIK2 antibodies. While there are commercially available anti-SIK2 antibodies (see p. 31 of the instant specification; also Rong et al. 2019, J. Thorac. Oncol. 14: 1766-1783), these are used for labeling proteins, not for improving, restoring or enhancing fertility or increasing oocyte production in a female subject. In addition, the specification does not disclose any such antagonistic SIK2 antibodies. Further, the art makes clear that simply binding to an enzyme may not actually inhibit its action, because there are antibodies that bind to kinases that potentiate rather than inhibit their action. As an example of this, see Yao et al. (Cancer Biology & Therapy, 2006; 5: 1179-1186), who teach an experiment in which agonistic antibodies are applied to RON receptor tyrosine kinase to induce its activity (abstract; p. 1180, left column, 2nd paragraph). Further, as noted above, Wein et al. teach that there are still no SIK crystal structures (p. 732, 3rd full paragraph). Given the intended therapeutic use of the recited SIK2 inhibitors, the lack of a crystal structure of the SIK family members and the lack of disclosure of any antagonistic SIK2 antibodies in the instant specification, one skilled in the art would need to undertake an unreasonable amount of experimentation to develop the encompassed antagonistic SIK2 antibodies and test the same for the ability to carry out the claimed functions.
Due to the large quantity of experimentation necessary to identify the large number of contemplated agents that inhibit SIK2 in order to improve, restore or enhance fertility or increase oocyte production in a female subject as well as gene therapy methods capable of the same, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex nature of the invention, and the breadth of the claims which fail to recite structural limitations on the recited SIK2 inhibitors, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Response to Arguments
Applicant discusses case law regarding the enablement requirement at pages 10-11, to which the examiner takes no issue.

Applicant argues at p. 12 that the examiner only considered predictability as a consideration for scope of enablement. At pages 11-12, Applicant argues that SIK2 inhibitor(s): stimulate FSH-mediated expression of CYP19A1 (aromatase) in rat, mouse and human granulosa cells, citing Examples 2, 3 and 7; increase FSH-mediated production of estradiol, citing Example 2; SIK2 shRNA potentiates the stimulatory effect of FSH on CYP19A1, STARD1 and CYP11A1 expression in rat granulosa cells (Example 5), Compound C strongly potentiates the stimulatory effect of FSH on CYP19A1 in rat granulosa cells (Example 5); and HG-9-91-01 increases CYP19A1 expression in patients with normal and abnormal ovarian function, citing Example 6 and Figure 6). 

This argument has been fully considered, but is not found persuasive. The examiner discussed the in vitro and in vivo findings of the SIK inhibitors disclosed in the instant specification in the rejection above. The issues raised therein are the large quantity of experimentation to identify the encompassed agents that inhibit SIK2 in order to improve, restore or enhance fertility or increase oocyte production in a female subject, including gene therapy, the breadth of the claims, which fail to recite structural limitations of the encompassed SIK2 inhibitors and the complex nature of the invention. See also Wein et al. (of record), who teach that the SIK inhibitors disclosed by Applicant "represent invaluable starting points" for SIK2 inhibition, but that "[e]fforts for structure-based design are currently limited by the lack of SIK crystal structures (see p. 732, 3rd full paragraph and p. 8 of the Office action mailed 12/22/2021). Further, Example 7 of the instant specification (p. 37, paragraph [0085]) disclosed that that the SIK inhibitors described in all of the previous examples are not suitable for in vivo use. In summary, the evidence presented in the specification and the art is not commensurate with the scope of the claims.

Applicant argues at pages 13-14 argues that the presence of inoperative embodiments does not support a conclusion of non-enablement.

The examiner discussed the examples in the instant specification to support a finding that the evidence presented therein was not commensurate with the scope of the claimed invention. The rejection was a scope of enablement rejection; a finding of total lack of enablement was not raised.

Applicant argues at pages 14-15 that the examiner is improperly concerned with clinical efficacy, citing In re Brana.

To clarify the record, efficacy is never mentioned in any of the rejections. Nevertheless, the examiner did discuss the examples set forth in the instant specification to explain why the evidence presented therein was not commensurate with the scope of the claimed invention.

Written Description
The rejection of claims 1, 2, 4-7 and 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification encompasses small molecule inhibitors and antagonistic antibodies of SIK2. Regarding small molecule inhibitors, the instant specification discloses “exemplary” SIK2 inhibitors at Table 2 (p. 11) as well as a list of SIK2 inhibitor structures in Table 1 along with the US patent documents in which they were disclosed (pages 10-11). No antagonistic antibodies against SIK2 are described. The claims require that the encompassed inhibitors to improve, restore or enhance fertility or to increase oocyte production in a female subject.
The instant specification discloses only a single SIK2 inhibitor, YKL-05-099, however, that is capable of carrying out the claimed function of improving, restoring or enhancing fertility or increasing oocyte production in a female subject. The specification discloses an in vivo experiment in which 23-day-old female mice pre-treated (via injection) with YKL-05-099 prior to PMSG (an FSH stimulating agent) administration experienced enhanced granulosa cell expression of fertility-related genes, Cyp19a1 and Stard1 (see p. 37, Example 7, Figure 8B). The same passage in the specification discloses that other SIK inhibitors described therein are not suitable for in vivo use (p. 37, paragraph [0085]). Since the claims require the function of treating female infertility, the ability to function in vivo is also a required function. 
The prior art of Sundberg et al. (2016) conclude that “[f]urther studies with in vivo active SIK inhibitors like YKL-05-099 will be critical to fully elucidating the physiological consequences of targeting this family of kinases.” The art teaches that relatively few specific SIK inhibitors have been developed:
Along these lines, a major focus for future efforts will be to identify and optimize potency and specificity of small molecule SIK inhibitors, especially if these agents are to be used for nononcologic indications. Compounds such as HG99101, MRT67307, and YKL05099 represent invaluable starting points in these efforts. Moreover, recent unbiased profiling of 243 clinical kinase inhibitors revealed that SIK2 is a relatively common target amongst inhibitors designed to block other kinases. Efforts for structure-based drug design are currently limited by the lack of SIK crystal structures. (Citations omitted by examiner; emphasis added by examiner).

See Wein et al. (Trends in Endocrinology & Metabolism, October 2018, Vol. 29, No. 10 at p. 732, 3rd full paragraph). 
In summary, the teachings of the art suggest that (1) the exemplary SIK small molecule inhibitors disclosed in the instant specification represent mere starting points in the development of specific SIK inhibitors, which is “limited by the lack of SIK crystal structures”. Further, (2) the actions of SIK inhibitors and which isoforms they act upon is not fully understood. Thus, the genus of SIK2 small molecule inhibitors capable of improving, restoring or enhancing fertility or increasing oocyte production in a female subject is not adequately described.
	Regarding antibodies, while there are commercially available anti-SIK2 antibodies (see p. 31 of the instant specification; also Rong et al. 2019, J. Thorac. Oncol. 14: 1766-1783), these are used for labeling proteins, not for improving, restoring or enhancing fertility or increasing oocyte production in a female subject. In addition, the specification does not disclose any such antagonistic SIK2 antibodies. Further, the art makes clear that simply binding to an enzyme may not actually inhibits its action, because there are antibodies that bind to kinases that potentiate rather than inhibit their action. As an example of this, see Yao et al. (Cancer Biology & Therapy, 2006; 5: 1179-1186), who teach an experiment in which agonistic antibodies are applied to RON receptor tyrosine kinase to induce its activity (abstract; p. 1180, left column, 2nd paragraph). Further, as noted above, Wein et al. teach that there are still no SIK crystal structures (p. 732, 3rd full paragraph). Given the requirement that the encompassed antibodies be capable of carrying out specific therapeutic functions, the fact that antibodies that bind to certain kinases may potentiate rather than inhibit activity, and the lack of a crystal structure of SIK2, the genus of SIK2 antagonistic antibodies capable of improving, restoring or enhancing fertility or increasing oocyte production in a female subject is not described.
In the absence of sufficient recitation of distinguishing identifying characteristics of the genus of SIK2 inhibitors capable of the required functions, and further, the lack of disclosure in the art, the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of YKL-05-099, the skilled artisan cannot envision the detailed chemical structure of the encompassed compounds, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the small molecule inhibitor, YKL-05-099, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
	At pages 6-7 of the Remarks, Applicant argues that the claims do not recite the use of an antagonistic antibody of SIK2, but rather an inhibitor of SIK2. Applicant also notes that the claims recite administration of SIK2 inhibitors, but “do not recite a level of selectively [sic] for SIK2. Applicant asserts that claim limitations should not be imported into the claim.

	These arguments have been fully considered, but are not found persuasive. First, it is reasonable and proper to look to the specification for the definitions of terms. Applicant defines SIK inhibitor as encompassing antagonistic antibodies (see definition at p. 9, paragraph [0020] of the instant specification). According the instant specification, an SIK2 inhibitor reads upon any compound that “reduces, slows, halts, and/or prevents expression, function, activity and/or stability of SIK2” (see instant specification at paragraph [0018]). Thus, specification defines SIK2 inhibitor in terms of the required function of the agent, with no limit on structure. Finally, the issue is not importing claim limitations, rather the issue is that the phrase “SIK2 inhibitor” has no structural limitations. Indeed, a SIK2 inhibitor is any compound that “reduces, slows, halts, and/or prevents expression, function, activity and/or stability of SIK2”, and this definition encompasses antibodies.

	At p. 7 Applicant argues that the issue is whether the specification adequately discloses the administration of an SIK2 inhibitor in combination with an ovulation induction regimen, and asserts that the specification adequately describes such methods.

	This argument has been fully considered, but is not found persuasive. To analogize, a method of administering compound A and compound B is not adequately described if compound A is not adequately described. The examiner raised no written description issue regarding an “agent of an ovulation induction regimen”, which was well-described in the art at the time of the filing of the invention (see Claim Interpretation). In contrast, for the reasons set forth above regarding the absence of sufficient recitation of distinguishing identifying characteristics of the genus of SIK2 inhibitors capable of carrying out the required functions, and further, the lack of disclosure in the art, the specification does not provide adequate written description of the claimed genus.

Applicant argues at p. 8 that the specification teaches that non-limiting examples of SIK2 inhibitors that act directly on SIK2 include: (i) siRNA or shRNA molecules that bind to and reduce expression of SIK2 mRNA; (ii) small molecule moieties that bind to SIK2 and reduce the activity of SIK2; or (iii) antagonistic SIK2 antibodies, wherein in some aspects the SIK2 inhibitor selectively inhibits SIK2 to a greater extent (e.g. , not less than 2-fold, 5-fold, etc.) than SIK1 or SIK3, citing the specification at p. 9, paragraphs [0020]-[0021], as well as Tables 1 and 2.

	This argument has been fully considered, but is not found persuasive. First, to clarify, the examiner raised no written description issues with respect to siRNA. Second, while Applicant discloses a number of agents capable of inhibiting SIK2 in Tables 1 and 2, the clams require that the SIK2 inhibitor have the function of improving, restoring, or enhancing female fertility or increasing oocyte production. The structures disclosed in Tables 1 and 2 constitute a starting point, but do not display the required function of improving, restoring or enhancing fertility or increasing oocyte production. The cited passages of the specification do not describe the structures of the SIK2 inhibitors, but rather the functional requirements of the encompassed inhibitors. There is no disclosure of the structure of said inhibitors, let alone a structure to function correlation. The in vitro examples 2 and 5 demonstrate the ability of HG-9-91-09 to inhibit SIK activity. Nevertheless, the instant specification (p. 37 paragraph [0085]) discloses that HG-9-91-09 is not capable of being used in vivo, which is why YKL-05-099 is used in the in vivo example. Since the claims require in vivo treatment and an in vivo function/effect, the representative number of SIK2 inhibitors capable of carrying out the claimed methods is a single agent. The disclosure of a single species capable of carrying out the claimed methods is not representative of the vast genus of encompassed SIK2 inhibitors (paragraphs [0020]-[0021]) of the instant specification. 

Applicant argues the specification teaches how to discover new SIK2 inhibitors at the paragraph bridging pages 8-9 of the Remarks.

This argument has been fully considered, but is not found persuasive. The compounds are required, not methods of isolation or discovery. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.

Applicant asserts at p. 9 that the examiner has not explained why the cited teachings of the specification would not have conveyed with reasonable clarity to one of skill in the art that Applicant was in possession of a genus of SIK2 inhibitors and an agent of an ovulation induction regimen.

First, to clarify the record, the examiner never argues that agents of an ovulation induction regimen were not described. Issues regarding these agents were never raised in any the rejections of record. While Applicant discloses a number of agents capable of inhibiting SIK2 in Tables 1 and 2, the clams require that the SIK2 inhibitor have the function of improving, restoring, or enhancing female fertility or increasing oocyte production. The examiner has explained why the teachings of the specification would not have conveyed with reasonable clarity to one of skill in the art that Applicant was not in possession of a genus of SIK2 inhibitors capable of improving, restoring, or enhancing female fertility or increasing oocyte production.

Applicant argues at pages 9-10 that “the examiner focused on an inappropriate requirement that all SIK2 inhibitors provide absolute efficacy in the claimed methods,” which “conflates written description and enablement” and “is not required under 35 USC 112,” and cites case law.

This argument has been fully considered, but is not found persuasive. To clarify the record, the word “efficacy” does not appear in any of the rejections of record. The examiner explained why the disclosed SIK2 inhibitors did not possess the required function of improving, restoring, or enhancing female fertility or increasing oocyte production. Written description requires a correlation between the structure of the recited SIK2 inhibitors and their required function as set forth in the claims. See MPEP 2163(I)(A):
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function…
Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process…

As has been explained above and in previous office actions, much of the specification describes SIK2 inhibitors in terms of the required function but absent any structure. Further, the laundry list of agents in Tables 1 and 2 are not shown to have the required function of improving, restoring, or enhancing female fertility or increasing oocyte production.

Conclusion
Claims 1, 2, 4-7 and 9-11 are rejected; claims 14-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649